




EXHIBIT 10.3
HERMAN MILLER, INC.
AMENDED AND RESTATED NONEMPLOYEE OFFICER AND DIRECTOR
DEFERRED COMPENSATION STOCK PURCHASE PLAN
HERMAN MILLER, INC. AMENDED AND RESTATED NONEMPLOYEE OFFICER AND DIRECTOR
DEFERRED COMPENSATION STOCK PURCHASE PLAN (the "Plan") adopted by the Board of
Directors of Herman Miller, Inc. (the "Board") the ____ day of September, 2005,
with reference to the following:
A. Under Section 12, subsection (a), of the Plan, “Termination or Amendment of
Plan, (a) In General,” the Board may, at any time by resolution, subject to
certain conditions, amend the Plan.
B. On October 22, 2004, the American Jobs Creation Act of 2004 (P.L. 108-357)
was enacted which, among other things, added Section 409A to the Internal
Revenue Code of 1986, as amended (the “Code”) to govern the taxation of
nonqualified deferred compensation.
C. The Board has elected to amend the Plan to comply with Section 409A of the
Code with respect to amounts deferred or vested after December 31, 2004. The
Board intends that this amendment and restatement does not constitute a
“material modification” of the Plan as such term is used in Code Section
409A(d)(2)(B) and further described in Notice 2005-1, Q&A-18. As such, the Board
intends that the provisions of Section 409A of the Code will not apply to
amounts deferred and vested under the Plan prior to January 1, 2005.
NOW, THEREFORE, effective January 1, 2005, the Plan is being amended and
restated in its entirety as provided below.
1. Purposes. The purposes of the Herman Miller, Inc. Amended and Restated
Nonemployee Officer and Director Deferred Compensation Stock Purchase Plan (the
“Plan”) are to:
 
(a) Provide nonemployee officers and directors of Herman Miller, Inc. (the
“Company”) the opportunity to increase their equity interests in the Company;



 
(b) Attract and retain highly qualified individuals to serve as nonemployee
officers and directors of the Company; and



 
(c) Further align their economic interests with such interests of the
shareholders of the Company.



To achieve these purposes, the Plan permits each nonemployee officer and
director of the Company to defer receipt of all or a portion of the total annual
fees for Board, Committee chair or nonemployee officer services (collectively
referred to as the “Annual Fees”) to his or her account under the Plan. A
Participant’s interest in the Plan shall be expressed in Stock Units equivalent
to shares of the Company’s common stock, par value $.20 per share (the
“Shares”).
2. Effective Date and Term. The Plan was originally effective November 15, 1999
and is being amended and restated effective January 1, 2005. The Plan shall
remain in effect until terminated by the Board.
3. Administration. The Plan shall be administered by the Nominating and
Governance Committee of the Board (the “Committee”). The Committee shall have
the authority to administer the Plan as set forth in subsection (c) of Section
16.
4. Eligibility and Participation.
Each nonemployee officer and director of the Company shall be eligible to
participate in the Plan and elect to defer the payment of Annual Fees in
accordance with Section 5 of the Plan.
5. Election to Participate.
 
(a) Time and Filing. A nonemployee officer or director becomes a Participant in
the Plan by filing with the Committee an “Election to Participate Form” for each
Plan Year. The Election to Participate Form must be submitted on or before
December 15 for the following Plan Year. A person who first becomes eligible to
participate in the Plan must submit an Election to Participate Form within 30
days after becoming a nonemployee officer or director, in order to be eligible
to participate in the Plan for that Plan Year.







--------------------------------------------------------------------------------




 
(b) Form. An Election to Participate shall be made in writing on a form
prescribed by the Committee (the “Election to Participate Form”).



 
(c) Content. On the Election to Participate Form, a Participant must:



 
(i) Designate the dollar amount of the Annual Fees to be deferred for the Plan
Year (the “Deferred Amount”);



 
(ii) Specify the date of payment (the “Deferred Termination Date”) which shall
be at least three (3) years after the date of Deferral);



 
(iii) Elect whether payment will be made upon the occurrence of any of the
following prior to the Deferred Termination Date:



 
(A) The Participant’s service as a director or a nonemployee officer of the
Company terminates;



 
(B) The Participant's death;



 
(C) Disability of the Participant; and



 
(D) A Change in Control of the Company.



 
To the extent that a Participant has elected payment upon the occurrence of any
of these events and such event occurs prior to the Participant’s Deferred
Termination Date, the date on which such event occurs shall be the Participant’s
“Alternative Termination Date.”



 
(iv) Designate the type of payment in accordance with subsection (c) of Section
9; and



 
(v) Designate one (1) or more beneficiaries (“Beneficiaries”) to receive any
credits in the Participant’s Stock Unit Account as of the date of his or her
death.



 
A Participant may change the Deferred Amount from Plan Year to Plan Year but may
not change the Deferred Amount for a particular Plan Year after the election is
made for that Plan Year. A Participant may change the type of payment and may
extend the Deferred Termination Date, but any such changes must be made at least
12 months prior to the original Deferred Termination Date. With respect to
changes to the type of payment or extension of the Deferred Termination Date
relating to amounts deferred or vested after December 31, 2004, no payment under
a new election may be made within five (5) years after the original Deferred
Termination Date on which that payment would have commenced unless the
distribution occurs as a result of the Participant’s Alternative Termination
Date.





--------------------------------------------------------------------------------




6. Credits to Accounts.
Amounts deferred pursuant to subsection (c) of Section 5 shall be credited in
Stock Units to a bookkeeping reserve account maintained by the Company for each
Participant (“Stock Unit Account”) as of the date the Annual Fees for such Plan
Year are otherwise payable. The number of Stock Units credited to a
Participant’s Stock Unit Account shall be the number determined by dividing 100
percent of the Deferred Amount by the Fair Market Value of a Share on the date
the Annual Fees for such Plan Year are otherwise payable. Fair Market Value is
determined as provided in subsection (j) of Section 15. Such calculations of
Stock Units shall be carried to three (3) decimal places. The value of the Stock
Units credited to the Participant’s Stock Unit Account under this Section 6 and
Section 7 shall constitute the Participant’s entire benefit under the Plan.
7. Additions to Stock Unit Accounts. As of the payment date of each cash
dividend payable with respect to Shares, there shall be credited to the Stock
Unit Account of each Participant an additional number of Stock Units equal to
the per share dividend payable on such date multiplied by the number of Stock
Units held in the Stock Unit Account as of the close of business on the record
date for such dividend and divided by the Fair Market Value (as defined in
subsection (j) of Section 15 hereof) of a Share on such business day. For
purposes of this Section 7, the term cash dividend shall include all dividends
payable in cash or other property. The calculation of additional Stock Units
shall be carried to three (3) decimal places.


8. Vesting of Accounts.
All Stock Units credited to a Participant’s Stock Unit Account shall at all
times be fully vested and nonforfeitable.
9. Payment of Accounts.
 
(a) Time of Payment: Payment of the Stock Units to a Participant shall be made
or, if installment payments have been elected, shall begin within 30 days after
the Deferred Termination Date specified by the Participant in his or her
Election to Participate Form or, if applicable, 30 days after the Participant’s
Alternative Termination Date.



 
(b) Form of Payment: The total number of Stock Units in a Participant’s Stock
Unit Account (rounded to the nearest whole number) shall be paid to the
Participant in an equal number of whole Shares. If installment payments are
elected, the number of Shares to be paid shall be determined initially by
dividing the number of Stock Units in the Stock Unit Account (rounded to the
nearest whole number) by the number of installment payments to be paid. Each
subsequent installment payment shall be determined by dividing the number of
Stock Units remaining in the Stock Unit Account (rounded to the nearest whole
number) by the number of installments remaining to be paid. The Company shall
issue and deliver to the Participant Shares in payment of Stock Units within 30
days following the date on which the Stock Units, or any portion thereof, become
payable. The issuance of Shares may be conditioned upon the effectiveness of a
registration statement covering the Shares. If any fractional Stock Unit exists
after the single sum or last installment, as the case may be, of Shares is paid
to the Participant, such fractional Stock Unit shall be paid to the Participant
in cash. The value of such fractional Stock Unit shall be determined by
multiplying the fractional Stock Unit by the Fair Market Value of a Share on the
business day prior to the date on which the single sum or last installment, as
the case may be, of Shares is paid to the Participant.



 
(c) Type of Payment: Payments of Shares will be made from the Stock Unit Account
of a Participant in whichever of the following methods the Participant elects in
his or her Election to Participate Form (the “Payment Election”):



 
(i) A single lump sum payment within 30 days after the Deferred Termination
Date; or



 
(ii) Payment in annual installments over a period not to exceed 10 years, as the
Participant shall elect, beginning 30 days after the Deferred Termination Date
and annually thereafter on each anniversary date of the first payment, until
fully distributed.







--------------------------------------------------------------------------------




 
If all or any portion of the Stock Unit Account is to be distributed in
installments, the portion of the Participant’s Stock Unit Account being held for
future distribution shall continue to be credited with additional Stock Units as
provided in Section 7. Notwithstanding the foregoing, if distribution occurs as
a result of the Participant’s Alternative Termination Date, all of the
Participant’s Stock Unit Account will be distributed in a single lump sum
payment within 30 days of the Alternative Termination Date.



 
(d) Accelerated Payment: With respect to Stock Units credited to a Participant’s
Stock Unit Account prior to January 1, 2005, notwithstanding the type of payment
or Deferred Termination Date designated by the Participant on an Election to
Participate Form, if the service of a Participant as a nonemployee officer or
director terminates for any reason prior to his or her Deferred Termination
Date, or prior to full distribution of his or her Stock Unit Account held for
future distribution, the Committee, in its discretion, may elect to direct the
Company to pay the entire amount of the Participant’s Stock Unit Account in a
single lump sum payment.

10. Shares Subject to the Plan.
Shares that may be issued under the Plan shall be acquired by the Company in
open-market transactions, consistent with all applicable rules and regulations
regarding the repurchase of securities.
11. Adjustments.
In the event of any stock dividend, stock split, combination or exchange of
Shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to shareholders, or any
other change affecting Shares or the price of Shares, such proportionate
adjustments, if any, as the Committee in its sole discretion may deem
appropriate to reflect such change shall be made with respect to each Stock Unit
held in the Stock Unit Accounts. Any adjustments described in the preceding
sentence shall be carried to three (3) decimal places.
12. Termination or Amendment of Plan.
 
(a) In General: At any time, the Board may terminate, suspend or amend this
Plan. If the Plan is terminated by the Board, no Deferrals may be credited after
the effective date of such termination, but previously credited Stock Units
shall remain in effect and be administered in accordance with the terms and
conditions of the Plan.



 
(b) Limitations: No amendment may adversely affect the right of any Participant
to have additional Stock Units credited to a Stock Unit Account under Section 7
or to receive payment of any Shares pursuant to the payout of such accounts,
unless such Participant consents in writing to such amendment.



13. Compliance with Laws.
 
(a) The obligations of the Company to issue any Shares under this Plan shall be
subject to all applicable laws, rules, regulations and restrictions, and the
obtaining of all such approvals by governmental agencies or stock exchanges or
markets on which the Common Stock is listed or traded, and the Company may place
appropriate legends on stock certificates relating to the foregoing, as the
Board may deem necessary or appropriate.



 
(b) Subject to the provisions of Section 12, the Board may make such changes in
the design and administration of this Plan as may be necessary or appropriate to
comply with the rules and regulations of any government authority.

14. Unfunded Plan.
Nothing contained in this Plan and no action taken pursuant to the provisions
hereof shall create or be construed to create a fiduciary relationship between
the Company and Participant, the Participant’s designee or any other person. The
Plan shall be unfunded with respect to the Company’s obligation to pay any
amounts due, and a Participant’s rights to receive any payment with respect to
any Stock Unit Account shall be not greater than the rights of an unsecured
general creditor of the Company.
The Company will establish a Rabbi Trust or similar means of funding to
accumulate Shares to fund all or part of the obligations of the Company pursuant
to this Plan. Payment from the Rabbi Trust of amounts due under the terms of
this Plan shall satisfy the obligation of the




--------------------------------------------------------------------------------




Company to make such payment. In no event shall any Participant be entitled to
receive a payment of an amount from the Company which the Participant has
received from the Rabbi Trust.
15. Definitions.
Whenever used in the Plan, the following terms shall have the meanings set forth
in this Section 15.
 
(a) “Alternative Termination Date” has the meaning ascribed in subsection (c) of
Section 5.



 
(b) “Board of Directors” or “Board” means the Board of Directors of Herman
Miller, Inc., a Michigan corporation, at the time the term is applied.



 
(c) “Change in Control” means:



 
(i) The acquisition, by any one person or more than one person “acting as a
group” (as described in subparagraph (D), below), of Common Stock that, together
with Common Stock held by such person or group, constitutes more than 50% of the
total Fair Market Value or total voting power of Common Stock.



 
(A) If any one person, or more than one person acting as a group, is considered
to own more than 50% of the total Fair Market Value or total voting power of
Common Stock, the acquisition of additional Common Stock by the same person or
persons is not a Change in Control of the Company.



 
(B) An increase in the percentage of Common Stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires Common Stock in exchange for property will be treated as an acquisition
of Common Stock for purposes of paragraph (i).



 
(C) Paragraph (i) applies only when there is a transfer of Common Stock (or
issuance of Common Stock), and Common Stock remains outstanding after the
transaction.



 
(D) For purposes of this subsection (c), persons will not be considered to be
acting as a group solely because they purchase or own Common Stock at the same
time, or as a result of the same public offering. Persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns both Common
Stock and stock of another corporation and the Company and such corporation
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in the Company prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.







--------------------------------------------------------------------------------




 
(E) For purposes of this subsection (c), Section 318 of the Internal Revenue
Code of 1986, as amended applies to determine the ownership of Common Stock.
Common Stock underlying a vested option is considered owned by the individual
who holds the vested option, and the Common Stock underlying an unvested option
is not considered owned by the individual who holds the unvested option.
However, if a vested option is exercisable for Common Stock that is not
“substantially vested” (as that term is defined in Section 1.83-3(b) and (j) of
the Treasury Regulations), the Common Stock underlying the option is not treated
as owned by the individual who holds the option.



 
(F) For purposes of this subsection (c), a “person” means an individual, a
trust, estate, partnership, association, company, or corporation;



 
(ii) The acquisition, by any one person or more than one person acting as a
group, or the acquisitions over a 12-month period ending on the date of the most
recent acquisition by such person or persons, of Common Stock possessing 35% or
more of the total voting power of the Common Stock. If any one person, or more
than one person acting as a group, possesses 35% or more of the total voting
power of the Common Stock, the acquisition of additional control of the Company
by the same person or persons is not considered to cause a Change in Control of
the Company under this paragraph (ii) or under paragraph (i). A Change in
Control under this paragraph (ii) also may occur in any transaction in which
either of the two corporations involved in the transaction has a Change in
Control under paragraph (i) or (iv);



 
(iii) The replacement, during any 12-month period, of a majority of members of
the Board by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. A Change in Control under this paragraph (iii) also may occur in any
transaction in which either of the two corporations involved in the transaction
has a Change in Control under paragraph (i) or (iv); or



 
(iv) The acquisition by any one person or more than one person acting as a
group, or the acquisitions over a 12-month period ending on the date of the most
recent acquisition by such person or persons, of assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.



 
(A) For purposes of paragraph (iv), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.



 
(B) A transfer of assets by the Company is not treated as a Change in Control if
the assets are transferred to:



 
(I) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to Common Stock;



 
(II) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;







--------------------------------------------------------------------------------




 
(III) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or



 
(IV) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (III).



 
For purposes of this subparagraph (B), a person’s status is determined
immediately after the transfer of assets.



 
(d) “Committee” means the Nominating and Governance Committee of the Board, or
other Committee designated by the Board to be the administrator of the Plan, at
the time the term is applied.



 
(e) “Common Stock” means the common stock of the Company, par value $.20 per
share.



 
(f) “Company” means Herman Miller, Inc., a Michigan corporation.



 
(g) “Deferred Amount” means the dollar amount of a Participant’s Annual Fees
which is deferred in a particular Plan Year.



 
(h) “Deferred Termination Date” has the meaning ascribed in subsection (c) of
Section 5.



 
(i) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than 12
months.



 
(j) “Fair Market Value” of a Share means, for any particular date:



 
(i) For any period during which the Share shall be listed for trading on a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), the closing price per Share on such
exchange or the NASDAQ as of the close of such trading day; or



 
(ii) For any period during which the Share shall not be listed for trading on a
national securities exchange or NASDAQ, the market price per Share as determined
by a qualified appraiser selected by the Board.



 
If Fair Market Value is to be determined on a day when the markets are not open,
Fair Market Value on that day shall be the Fair Market Value on the most recent
preceding day when the markets were open.





--------------------------------------------------------------------------------






 
(k) “Participant” means a nonemployee officer or director of the Company who has
filed an Election to Participate Form as provided in Section 5.



 
(l) “Plan Year” means the 12-month period beginning January 1 of any year and
ending December 31 of that year. For purposes of the Plan, a Plan Year is the
period during which the Annual Fees are payable.



 
(m) “Rabbi Trust” means a trust established by an agreement between the Company
and a trustee with such terms and conditions as the Company, in its discretion,
shall determine, for the purpose set forth in Section 14.



 
(n) “Share” means a share of Common Stock.

16. Miscellaneous.
 
(a) Assignment; Encumbrances: The right to have amounts credited to a Stock Unit
Account and the right to receive payment with respect to such Stock Unit Account
under this Plan are not assignable or transferable and shall not be subject to
any encumbrances, liens, pledges, or charges of the Participant or to claims of
the Participant’s creditors. Any attempt to assign, transfer, hypothecate or
attach any rights with respect to or derived from any Stock Unit shall be null
and void and of no force and effect whatsoever.



 
(b) Designation of Beneficiaries: A Participant may designate in writing a
beneficiary or beneficiaries to receive any distribution under the Plan which
becomes payable after the Participant’s death. If at the time any such
distribution is due, there is no designation of a beneficiary in force or if any
person (other than a trustee or trustees) as to whom a beneficiary designation
was in force at the time of such Participant’s death shall have died before the
payment became due and the Participant has failed to designate a beneficiary to
take in lieu of such deceased person, the person or persons entitled to receive
such distribution (or part thereof, as the case may be) shall be the personal
representative of the Participant’s estate.



 
(c) Administration: Subject to the provisions of the Plan, the Committee shall
administer the Plan, including the adoption of rules or the preparation of forms
to be used in its operation, and to interpret and apply the provisions hereof as
well as any rules which it may adopt. In addition, the Committee may appoint
other individuals, firms or organizations to act as agent of the Company
carrying out administrative duties under the Plan. Except as may be provided in
a Rabbi Trust, the decisions of the Committee, including, but not limited to,
interpretations and determinations of amounts due under this Plan, shall be
final and binding on all parties.



 
(d) Withholding: The Participant shall pay to the Company or make arrangements
satisfactory to the Company to do so, regarding the payment of federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to any amount includable in the Participant’s gross income with respect to his
or her participation in the Plan.



 
(e) Governing Law: The validity, construction and effect of the Plan and any
actions taken or relating to the Plan, shall be determined in accordance with
the laws of the State of Michigan without regard to its conflict of law rules,
and applicable federal law.







--------------------------------------------------------------------------------




 
(f) Rights as a Shareholder: A Participant shall have no rights as a shareholder
with respect to a Stock Unit Account until the Participant actually becomes a
holder of record of Shares distributed with respect thereto.



 
(h) Notices: All notices or other communications made or given pursuant to this
Plan shall be in writing and shall be sufficiently made or given if hand
delivered, or if mailed by certified mail, addressed to the Participant at the
address contained in the records of the Company, or addressed to the Company or
the Committee at the principal office of the Company, as applicable.

CERTIFICATION
I certify that the foregoing Amendment and Restatement of the Plan was adopted
by the Board of Directors of Herman Miller, Inc., a Michigan Corporation, on
September 26, 2005.
 
 
HERMAN MILLER, INC.




By /s/ James E. Christenson
——————————————
James E. Christenson, Secretary









